Citation Nr: 1820044	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her husband

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to May 2007, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran provided hearing testimony before the undersigned Veterans Law Judge at a Travel Board Hearing in October 2016.  A transcript of the hearing is within the claims file.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2008, the RO denied service connection for PTSD, claimed as a mental condition, based upon a lack of evidence of an in-service incurrence, including a lack of adequate evidence for corroboration of the in-service stressors claimed to have caused the Veteran's PTSD.  

2.  The evidence received since May 2008 includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the psychiatric disorder claim.
CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in a final RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

In October 2007, the Veteran claimed service connection for a mental condition.  The RO construed this also as a claim for service connection for PTSD and in May 2008 the RO issued a rating decision and denied service connection for PTSD, claimed as a mental condition.  The basis of the RO's denial was the lack of a causal connection between the Veteran's current PTSD and her active service.  The RO had sent the Veteran a letter asking for specific information related to her claimed in-service stressors and because she did not reply, the RO was unable to corroborate the stressors.  The RO also noted an indication of post-partum depression in service, but that depression was not noted on the Veteran's separation examination.  The evidence of record at the time included the Veteran's service treatment records, post service clinical records and the Veteran's statements.  

The records received since the May 2008 decision include ongoing VA clinical records, statements from private clinicians, as well as the Veteran's hearing testimony and other Veteran statements.  Private clinical records attribute military stressors to the Veteran's development of PTSD.  The Veteran detailed the time, place and circumstances of her in-service stressors at her Board hearing and she also detailed her fear experienced during her tour in Afghanistan.  This new evidence pertains to the basis of the prior denial and presents the possibility of substantiating the claim with additional development.  See Shade v. Shinseki, 
24 Vet. App. 110 (2010).

The records added to the claims file since May 2008 are not cumulative or redundant of the evidence previously of record.  Rather, they suggest a potential relationship between the Veteran's current psychiatric disorder and her active service, at least enough to warrant a VA examination and opinion.  Moreover, these records are material in that it was the lack of evidence of a causal connection to service that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for a psychiatric disorder is warranted.  

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

An examination is necessary in order to determine the nature of the Veteran's psychiatric disorder and to determine whether it initially manifested during her active service, or was otherwise caused by her active service.  To date, no such examination has occurred and one is needed in order for the Board to decide this claim.  38 C.F.R. § 3.159(c)(4) (2017).

Further, on remand the AOJ should again attempt to collect the requisite information related to the Veteran's in-service stressors.  She reported them in detail at the time of her Board hearing, as well as in her reports to the various clinicians.  She should be afforded another opportunity to provide the information needed for corroboration, or, in the least, the AOJ should review the information she has already provided at various points throughout this claim and determine whether enough information has been provided to seek corroboration of the Veteran's claimed in-service stressors, both in Korea and in Afghanistan.   

Finally, on remand, updated VA and private clinical records should be added to the record before the Board.  38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all care providers who have treated her for her claimed psychiatric disabilities.  After securing necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  

2.  Obtain and associate with the claims file outstanding, non-duplicative VA treatment records related to the Veteran's psychiatric care.  

3.  Ask the Veteran for the information needed to corroborate her reported in-service stressors.  If she replies, take the requisite action in order to attempt to corroborate her stressors.  If not, examine her statements throughout the pendency of this claim, including within treatment records and at her Board hearing, and determine whether enough information is available to attempt to corroborate her stressors.  Document all action taken in this regard in the claims file.

4.  Once the development is complete to the extent possible, schedule the Veteran for a VA psychiatric examination to address the claim for service connection for a psychiatric disorder.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, identify the stressors upon which the diagnosis is based, to include whether she suffers from PTSD as a result of the fear of hostile military or terrorist activity experienced in Afghanistan. 

For any diagnosed psychiatric disability other than PTSD, to include depression, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability arose in service or is otherwise related to an in-service disease or injury.  

The report should include reasons for any opinion expressed.  If the medical professional completing the report is unable to provide an opinion without resort to speculation, he or she should state whether the inability is due to the limits of the person's knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


